DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response of 7/22/22 are entered.
	Claims 1, 7, 102, 155 are amended.
	Claims 2, 19, 21, 22, 42-45, 52, 82, 85, 91, 98, 133, 159, and 159, are canceled.
	Claims 160-169 are newly added.
	Claims 1, 3, 6, 7, 102, 154-157, and 160-169 remain pending.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 2, 19, 21, 22, 42-45, 52, 82, 85, 91, 98, 133, 159, and 159, all objections/rejections thereto, are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, found in present Claims 1-3, 6, 7, 19, 21, 22, 102, and 154-157, in the reply filed on 12/8/21 was previously acknowledged.
Applicant has canceled all claims to non-elected inventions.
Applicant’s election without traverse of the species 7sk2, DNA cleavage, and SEQ ID NO: 3, as the elected species, in the reply filed on 12/8/21 was previously acknowledged.
All species are rejoined herein, save for 7sk2, as applicant provided no argument, but simply removed specific reference to 7sk2, and added new claims to the 7sk2 sequence within the sequences delineated as described in the original written description rejection (p. 4 of the OA of 1/26/22.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/21.
Claims 1-3, 6, 7, 19, 22, 102, and 154-157 are considered with respect to the elected species of 7sk2, however, rejections relevant to other species may be made, when they are realized during prosecution.

Specification
	For clarity of record, the specification amendment of 7/22/22, is accepted.  There appears to be no errors. 

Drawings
	In light of the amendment to the specification providing the sequence identifiers for the figures, the objection to the same is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
In light of the cancelation of Claim 2, the rejections of Claims 1, 3, 6, 7, 154, 156, and 157 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the generic scope of enzymes which are not CRISPR enzymes, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendment regarding “regulatory element” in Claim 1, the rejections of Claims 1, 3, 6, 7, 102, and 154-157 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, 102, 154, 157, and 160-162 remain, or are newly, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, due to amendment. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic to the bidirectional 7sk2 promoter, as presently considered species.  The 7sk2 promoter is a promoter within the generic scope of the 7sk promoter.
The specification teaches the 7sk2 promoter of human and mouse, being 80%, or more, identical to SEQ ID NO 4 and 7, respectively.  This is taught to be a variant of 7sk, which uses just a kozak sequence.  P. 28 of the Specification.  The same kozak sequence named 7sk2 was found in all of the tests of the 7sk promoter (pp. 89-90, paragraph bridging).  Thus, 7sk2, a kozak sequence, and good for translation, while named a 7sk by Applicant, is not a promoter for such, in itself, and is certainly not a bidirectional promoter.
The art fails to teach any 7sk2 promoter, and also fails to teach how it varies in different members of the mouse or human species, much less how it varies in any species of metazoan.
Given this, the Artisan would not have understood Applicant to have been in possession of more than SEQ ID NO: 4 and SEQ ID NO: 7, and not a generic percent identity, and not any generic 7sk2 promoter of any species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 19, 21, 22, 42-45, 52, 82, 85, 91, 98, 133, 159, and 159, are canceled.
In light of the amendments, the rejections of Claim(s) 1, 3, 6, 7, 102, and 154-157 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,938,521 to Maeder, et al., are withdrawn.
To wit, Maeder does not teach the use of bidirectional 7sk promoters.  It is only taught for the transcription of the RNA.

Claims Free of the Art
Claims 163-165 are free of the art of record.  To wit, the use of 7sk promoter sequences as claimed, is not taught or obvious from the art of record.

Conclusion
Claims 163-169 are allowable.
Claims 1, 3, 6, 7, 102, 154-157, and 160-162 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633